Exhibit CHANGES TO COMPENSATION ARRANGEMENTS FOR NAMED EXECUTIVE OFFICERS Adopted by the Compensation Committee of the Board of Directors on May 4, 2009 and, with respect to Edward J. Pettinella, by the Board of Directors on May 5, Edward J. Pettinella – President and Chief Executive Officer Option to Purchase Common Stock - value $594,000 (1) Shares of Restricted Stock - value $726,000 (2) David P. Gardner – Executive Vice President and Chief Financial Officer Option to Purchase Common Stock - value $226,350 (1) Shares of Restricted Stock - value $276,650 (2) Base Salary $338,888 (3) Ann M. McCormick – Executive Vice President and General Counsel Option to Purchase Common Stock - value $185,400 (1) Shares of Restricted Stock - value $226,600 (2) Base Salary $285,000 (3) Scott Doyle – Senior Vice President Option to Purchase Common Stock - value $117,000 (1) Shares of Restricted Stock - value $143,000 (2) John E. Smith – Senior Vice President Option to Purchase Common Stock - value $128,250 (1) Shares of Restricted Stock - value $156,750 (2) (1) In all cases, the grant date will be May 11, 2009 and the exercise price will be the closing price of a share of the Common Stock of Home Properties, Inc. (the “Company”) as reflected on the New York Stock Exchange on May 11, 2009 (the “Closing Price”).The number of options to be granted will be calculated by dividing the awarded value by the value of each option determined using the Black-Scholes formula.The options will be granted pursuant to the Company’s 2008 Stock Benefit Plan, as amended, vest 20% on each of the first five grant date anniversaries (May 11 of 2010, 2011, 2012, 2013 and 2014) and terminate 10 years after grant date. (2) In all cases, the shares of restricted stock will be granted on May 11, 2009 and the number of shares of restricted stock to be granted will be calculated by dividing the awarded value by the Closing Price.The restricted shares will be granted pursuant to the Company’s 2008 Stock Benefit Plan, as amended, and the restrictions will lapse 25% on each of the first four grant date anniversaries (May 11 of 2010, 2011, 2012 and 2013). (3) Retroactive to March 16, 2009
